DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered. 
Response to Arguments
Applicant’s arguments, filed 1/29/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 8-9, 11-13, 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Claim 8 discloses a method of fabricating including, inter alia, laying up a plurality of separate multi-ply composite charges in series onto a continuous flexible film at a layup station, adjustably configuring a shape of a first forming mandrel to substantially match a lengthwise contour of the contoured composite blade stringer, and transporting the first forming mandrel having the first contoured stringer component thereon to an assembly station. 
Benson [US2010/0024971, previously cited] a method of forming a composite article with a lengthwise contour. Benson fails to disclose the laying up step as recited in the claims. Benson fails to disclose adjustably configuring a shape of a forming mandrel as recited in the claims. 

Jones [US2010/0102482, previously cited] discloses changing the contour of a die by adjusting individual die portions. Jones does not disclose a mandrel that is both adjustable configured to a shape and transported with the composite component thereon to an assembly station.  
Eaton [US4491493, newly cited] discloses laying cut strips of composite in series onto a continuous belt.  Eaton discloses single strips and not multi-ply composite charges. 
Claim 8 is allowable as the prior art does not disclose the combination of each and every element of the claims.  The prior art fails to disclose the laying up, adjustably configuring, and transporting steps in combination with the other requirements of the claims.  Claims 9, 11-13, and 21-31 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim.  Claim 32 is allowable as the requires similar requirements as claim 8, and similarly the prior art fails to disclose to disclose the laying up, adjustably configuring, and transporting steps in combination with the other requirements of the claim. Claim 33 is allowable as the requires similar requirements as claim 8, and similarly the prior art fails to disclose to disclose the laying up, adjustably configuring, and transporting steps in combination with the other requirements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 13, 2021